procedures have not yet been followed here, and we lack jurisdiction to
                   consider this appeal We therefore
                                 ORDER this appeal DISMISSED.




                                                 J.
                   Parraguirre                             Saitta




                   cc: Hon. Jessie Elizabeth Walsh, District Judge
                        The Law Office of Daniel M. Bunin
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        Mark Christopher Donaldson




SUPREME COURT
       OF
    NEVADA
                                                       2
               0
(0) 1907A 7(CA9-